United States Court of Appeals
                        For the First Circuit

Nos. 04-2298, 04-2530

                LIBERTY MUTUAL INSURANCE COMPANY,

                        Plaintiff, Appellee,

                                 v.

                  GREENWICH INSURANCE COMPANY,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on August 4, 2005, should be

amended as follows:

     On page 7, line 8 of 2nd full paragraph, replace "issue" with

"issued".

     On page 9, line 6 of 2nd full paragraph, delete comma after

schedule.

     On page 9, line 8, replace "F.D.I.C." with "FDIC".